Citation Nr: 1226613	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-28 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a skin disability, including secondary to inservice exposure to herbicides.

2.  Entitlement to service connection for soft bones, including secondary to inservice exposure to herbicides.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A video conference hearing before the Board was held in October 2009.   Unfortunately, the quality of the recording for the hearing was poor, and a proper transcript of the hearing could not be produced.  After contacting the Veteran to determine how he would like to proceed, the Board remanded this matter in February 2010 directing the RO to schedule the Veteran for a new hearing.

A replacement hearing was held in June 2010, at the RO in Montgomery, Alabama, before an Acting Veterans Law Judge; and a transcript of the hearing testimony is in the claims file.

In September 2011, the RO issued a rating decision granting service connection for bilateral hearing loss.  As the Veteran has not appealed either the rating or effective date assigned to this disability, the RO's decision represents a complete grant of the Veteran's appeal on this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, in May 2012, the Board sent the Veteran correspondence informing him that the Veterans Law Judge who conducted his Travel Board hearing had left employment with the Board and was no longer available to consider his appeal.  

The letter notified the Veteran that he had a right to a hearing to be held before the Veterans Law Judge who would adjudicate his claim; and that he could request a new hearing before the Board if he so desired.  In June 2012, he returned the Board's letter, requesting that a new video conference hearing before the Board be scheduled.

Accordingly, the case is remanded for the following action:  

Schedule the Veteran for a video conference hearing before the Board, according to the date of his request for such a hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

